SUMMARY MEMORANDUM AND OPINION; NOT INTENDED FOR PUBLICATION IN
                      THE OFFICIAL REPORTERS

                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

WILSON EGWUENU,

                         Plaintiff,                    Civil Action No. 12-cv-1810 (RLW)

                         v.

JANET NAPOLITANO,

                        Defendant.

                                  MEMORANDUM OPINION 1

        This Court issued an Order to Show Cause to Plaintiff Wilson Egwuenu because it

appeared that his complaint failed to meet the minimal pleading requirements of Rule 8(a) of the

Federal Rules of Civil Procedure. (Dkt. No. 5). Mr. Egwuenu responded on November 26,

2012. (Dkt. No. 11). However, his response still fails to meet the requirements of the Federal

Rules, and accordingly this Court will dismiss the case.

        The Court acknowledges that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). However, even pro se litigants must comply with the Federal Rules of

Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Mr. Egwuenu filed a

previous action in the U.S. District Court for the Southern District of Indiana. See Egwuenu v.

1
         This unpublished memorandum opinion is intended solely to inform the parties and any
reviewing court of the basis for the instant ruling, or alternatively, to assist in any potential future
analysis of the res judicata, law of the case, or preclusive effect of the ruling. The Court has
designated this opinion as “not intended for publication,” but this Court cannot prevent or
prohibit the publication of this opinion in the various and sundry electronic and legal databases
(as it is a public document), and this Court cannot prevent or prohibit the citation of this opinion
by counsel. Cf. Fed. R. App. P. 32.1. Nonetheless, as stated in the operational handbook
adopted by our Court of Appeals, “counsel are reminded that the Court’s decision to issue an
unpublished disposition means that the Court sees no precedential value in that disposition.”
D.C. Circuit Handbook of Practice and Internal Procedures 43 (2011).

                                                   1
 SUMMARY MEMORANDUM AND OPINION; NOT INTENDED FOR PUBLICATION IN
                   THE OFFICIAL REPORTERS

Potter, No. 11-cv-1395 (S.D. Ind. filed Oct. 18, 2011). A case is “related” to an earlier-filed case

if the later-filed case has a “direct factual nexus . . . to the central allegations of the primary

case.” Tripp v. Executive Office of the President, 196 F.R.D. 201, 202-03 (D.D.C. 2000). After

a comparison of the two complaints, which involve nearly identical parties and almost identical

factual allegations, this Court finds that such is the case here. Similar to the related case filed by

Mr. Egwuenu, in this case Mr. “Egwuenu has failed to produce a legally sufficient complaint.

His allegations and claims continue to be broad and conclusory, and on the whole are

incoherent.” Egwuenu v. Potter, No. 11-cv-1395 (S.D. Ind. Dec. 5, 2012), ECF No. 46. As a

result, this Court must dismiss the case. “The dismissal of a complaint on the ground that it is

unintelligible is unexceptionable.” See, e.g., Robinson-Reeder v. Kearns, 818 F. Supp. 2d 61, 64

(D.D.C. 2011) (citations omitted).

       Given the deficiency in Mr. Egwuenu’s complaint, it will be dismissed with prejudice for

failure to comply with Fed. R. Civ. P. 8(a). Mr. Egwuenu’s pending motions (Dkt. Nos. 9, 12,

13) are DENIED.

       A separate Order of dismissal accompanies this Memorandum Opinion.


                                                                      Digitally signed by Judge Robert L.
                                                                      Wilkins
                                                                      DN: cn=Judge Robert L. Wilkins,
SO ORDERED.                                                           o=U.S. District Court, ou=Chambers
                                                                      of Honorable Robert L. Wilkins,
                                                                      email=RW@dc.uscourt.gov, c=US
                                                                      Date: 2012.12.06 11:28:42 -05'00'
Date: December 6, 2012
                                                      ROBERT L. WILKINS
                                                      United States District Judge




                                                  2